 1                                UNITED STATES DISTRICT COURT

 2                             NORTHERN DISTRICT OF CALIFORNIA

 3                                        OAKLAND DIVISION

 4
                                                Case No.:4-17-cv-03536-HSG
 5   TSI USA, LLC,
                                                [PROPOSED] ORDER
 6                Plaintiff,
                                                Judge: The Honorable Haywood S. Gilliam , Jr.
 7         v.

 8   UBER TECHNOLOGIES, INC.,

 9                Defendant.

10
     GOOD CAUSE APPEARING, Plaintiff’s Motion for Leave to File Its Second Amended Complaint
11
     is GRANTED.
        [GRANTED /Counsel
                   DENIED]must e-file the second amended complaint today by the close of business.
12
     IT IS SO ORDERED.
13
     DATED: 4/22/2019                  _________________________________________
14                                     THE HONORABLE HAYWOOD S. GILLIAM , JR.
                                                U.S. DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25



     PLAINTIFF TSI USA, LLC’S MOTION FOR LEAVE INSTANTER, TO FILE ITS SECOND AMENDED COMPLAINT;
     [PROPOSED] ORDER [Case No. 4-17-cv-03536-HSG]
